            Case 1:18-cv-10141-OTW Document 90 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JEFFEREY MAUNG,                                                :
                                                               :
                         Plaintiff,                            :   18-CV-10141 (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
PARADIGM DKD GROUP, LLC,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         A pre-motion hearing and status conference was held on June 18, 2020. Pursuant to the

directions given during the hearing, it is hereby ORDERED that:

              •    Discovery is extended to July 31, 2020. No additional extensions will be granted

                   absent exceptionally good cause;

              •    Parties shall meet and confer on the discovery issues raised during the

                   conference. If necessary, Plaintiff must file his motion to compel by July 1, 2020.

                   Defendant’s response is due by July 10, 2020. No replies will be accepted and

                   the parties’ briefs are limited to 5 pages. The parties are warned that the Court

                   may apportion costs for the motion under Federal Rules of Civil Procedure

                   37(a)(5)(A)-(C) and/or the Court’s inherent authority;

              •    Defendant’s partial motion for summary judgment is due by July 24, 2020.

                   Plaintiff’s opposition is due by August 7, 2020, and Defendant’s reply, if any, is

                   due by August 14, 2020;
        Case 1:18-cv-10141-OTW Document 90 Filed 06/19/20 Page 2 of 2



          •   Parties shall submit one-page ex parte letters regarding settlement via email to

              chambers by June 25, 2020.



      SO ORDERED.



                                                         s/ Ona T. Wang
Dated: June 19, 2020                                   Ona T. Wang
       New York, New York                              United States Magistrate Judge
